Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 20, 23,24,26-36,38-42 are allowed, with claims 20 and 31 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claims 20 or 31, specifically wherein the combination of limitations claimed includes:

An apparatus for manufacturing an orthopedic prosthesis having a metal substrate and a porous metal layer formed of a plurality of ligaments defining open spaces therebetween

….

wherein the electrode comprises an initial contact surface that has a microarchitecture comprising a plurality of projections that are shaped to approximate a surface texture formed by the plurality of ligaments and open spaces of the porous metal layer at the interface before bonding occurs; and wherein the weld head is configured to move the electrode into and out of contact with the orthopedic prosthesis such that the electrode can be reused in multiple bonding processes.


The closest prior art is Koehring (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/            Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761